DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 11-15, it is unclear what is meant by the claimed first and second portions of the second electrode. Claim 11 defines both the first portions and second portion as overlapping the first electrode, piezoelectric layer, and different parts of the second electrode. However, based on the disclosure and drawings, the only portion(s) of the second electrode that overlaps the piezoelectric layer and the first electrode is the same, central region of each piezoelectric element. It is therefore if the claimed first and second portions are intended to refer to different regions of the central (active) region of each piezoelectric element, or of the first and second portions are intended to refer to the central (active) regions of different piezoelectric elements. However, neither of these interpretations is consistent with the claimed arrangement, which requires a single element with the first and second (separate) portions.
With respect to claims 12-15, because it is unclear how to define the first and second portions, it is also unclear how to define widths of these portions relative to each other or other parts of the ultrasonic sensor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiwaki (US 2013/0223192).
With respect to claim 11, Nishiwaki discloses an ultrasonic sensor (Figs 3-4) comprising: a substrate (item 44) having an opening; a vibration member (items 43) provided on the substrate so as to overlap the opening in a first direction (Fig 4); and a piezoelectric element (items 23) is stacked on the vibration member in the first direction (Fig 4), the piezoelectric element including a first electrode (items 24), a piezoelectric layer (items 26), and a second electrode (items 25) stacked in the first direction (Fig 4), wherein the first electrode extends in a second direction perpendicular to the first direction (Figs 3-4). 
In addition, as best the examiner can ascertain, Nishiwaki discloses that the second electrode has a first part and a second part, the second part being separated from the first part, a first portion of the piezoelectric element is overlapped by the first electrode, the piezoelectric layer, and the first part of the second electrode in the first direction inside the opening, a second portion of the piezoelectric element is overlapped by the first electrode, the piezoelectric layer, and the second part of the second electrode in the first direction inside the opening, and the first portion and the second portion are adjacent in the second direction. 
As described above with respect to the rejections under 35 USC 112, there appears to be two possible interpretations for the claimed first and second portions. Nishiwaki anticipates both such interpretations. Nishiwaki discloses a central regions with a second electrode having first and second regions that both overlap with the piezoelectric layer and first electrode layer and therefore includes the first and second regions in each piezoelectric element (Fig 3). Nishiwaki also discloses an ultrasonic sensor having multiple piezoelectric elements, each with regions in which the first electrode, piezoelectric layer, and second piezoelectric layer overlap, and therefore include the first and second regions in multiple piezoelectric elements (Fig 3).
With respect to claim 12, Nishiwaki discloses the ultrasonic sensor according to claim 11, and as best the examiner can ascertain that a width of the first part of the second electrode in the second direction is smaller than a width of the piezoelectric layer in the second direction (Figs 3-4).
With respect to claim 13, Nishiwaki discloses the ultrasonic sensor according to claim 12, and as best the examiner can ascertain that a width of the second part of the second electrode in the second direction is smaller than a width of the piezoelectric layer in the second direction (Figs 3-4).
With respect to claim 14, Nishiwaki discloses the ultrasonic sensor according to claim 13, and as best the examiner can ascertain that a distance, in the second direction, between the first portion and the second portion is smaller than a width of the first portion in the second direction (Figs 3-4).
With respect to claim 15, Nishiwaki discloses the ultrasonic sensor according to claim 14, and as best the examiner can ascertain that a distance, in the second direction, between the first portion and the second portion is smaller than a width of the second portion in the second direction (Figs 3-4).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest “an aspect ratio of the opening in the substrate is greater than that of the first piezoelectric element, and the first piezoelectric element and the second piezoelectric element are provided in a longitudinal direction of the opening” in combination with the remaining elements of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837